Citation Nr: 1453754	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  09-38 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable initial evaluation prior to June 14, 2013, and an evaluation in excess of 10 percent thereafter for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel






INTRODUCTION

The Veteran served on active duty from December 1989 to July 1995, January 2003 to July 2003, July 2005 to July 2006, and February 2007 to March 2008.

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA). 

When this claim was before the Board in May 2013, it was remanded for additional development and adjudicative action.  While the case was in remand status, the rating for the Veteran's left knee disability was increased to 10 percent, effective June 14, 2013, in an August 2013 Decision Review Officer decision.  This grant did not satisfy the Veteran's appeal so the case has been returned to the Board for further appellate action.

The record before the Board consists solely of electronic files known as Virtual VA and the Veterans Benefits Management System


FINDING OF FACT

Throughout the period of the claim, the Veteran's left knee disability has been manifested by painful motion and limitation of flexion; flexion has not been limited to less than 45 degrees; there is no involvement of the meniscus; and the disability has not resulted in limitation of extension, ankylosis, recurrent subluxation, lateral instability, or frequent episodes of locking, pain and effusion into the joint.


CONCLUSION OF LAW

The Veteran's left knee disability warrants a rating of 10 percent, but not higher, throughout the period of the claim.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256-5261 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice, including notice pertaining to the disability-rating and effective-date elements of the claim, in a letter sent in January 2009, prior to the initial adjudication of the claim.

The record also reflects that the Veteran's available service treatment records (STRs), available private treatment records, and post-service VA medical records have been obtained.  Additionally, the Veteran was afforded a VA examination in January 2009.  Pursuant to the Board's May 2013 remand directive, the Veteran was afforded another VA examination in July 2013.  The Board finds the VA examination report adequate.  Barr v. Nicholson, 21 Vet. App. 303, 3012 (2007) (providing that when VA undertakes to provide a VA examination or opinion, it must ensure that the examination or opinion is adequate.)  The July 2013 VA examiner provided all information required for rating purposes.  Therefore, the Board finds that there has been substantial compliance with the May 2013 remand directive.  Stegall v. West, 11 Vet. App. 268 (1998).

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  

The Veteran's left knee disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of flexion of the knee warrants a noncompensable rating if flexion is limited to 60 degrees; a 10 percent rating if flexion is limited to 45 degrees; a 20 percent rating if flexion is limited to 30 degrees; and a 30 percent rating if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Limitation of extension of the knee warrants a 10 percent rating if extension is limited to 10 degrees; a 20 percent rating if extension is limited to 15 degrees; a 30 percent rating if extension is limited to 20 degrees; a 40 percent rating if extension is limited to 30 degrees; and a 50 percent rating if extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the Veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

It is the intent of the schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Knee impairment with recurrent subluxation or lateral instability warrants a 10 percent evaluation if it is slight; a 20 percent evaluation if it is moderate; or a 30 percent evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  The removal of semilunar cartilage warrants a 10 percent rating if it is symptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2014).  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (August 14, 1998). 

The VA General Counsel also has held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  VAOGCPREC 9-2004 (September 17, 2004).

If two disability evaluations are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2014) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.  

The Veteran was granted service connection with a noncompensable rating for left knee arthritis, effective March 2008, in the May 2009 rating decision on appeal.  As noted above, the rating was thereafter increased to 10 percent, effective June 14, 2013.

For the reasons explained below, the Board has determined that a 10 percent evaluation, but not more, is warranted for the Veteran's left knee disability throughout the initial evaluation period.

A March 2008 service treatment record (STR) notes that the Veteran reported pain with motion of the left knee and patella femoral grinding.  The clinician found no tenderness on palpation, no instability, active range of motion from 0 to 120 degrees with pain elicited at the extreme limits of range of motion.  An X-ray report notes hypertrophic change of the medial compartment of left knee with no acute fracture, dislocation, or soft tissue abnormality, no evidence of effusion, and "abnormal signal within the posterior horn of the medial meniscus extending into the inferior surface consistent with a tear, some cartilage thinning or loss and medial tibiofemoral joint compartment and minimal degenerative spurring at the margins of the medial tibiofemoral joint compartment and tiny popliteal cyst."  The Veteran was assessed  with osteoarthritis localized in the left knee medial compartment and patellofemoral compartment, and acute meniscal tear.  

In a January 2009 VA examination, the Veteran indicated that his left knee began bothering him during military service and that he had had intermittent symptoms ever since but he denied current symptoms of instability, pain, stiffness, weakness, incoordination, dislocation, subluxation, locking, effusion, inflammation, crepitus, clicks, grinding, patellar abnormality, meniscus abnormality, and limitations on standing or walking.  The examiner found the left knee had flexion of 0 to 140 degrees with no objective evidence of painful motion and diagnosed left knee mild arthritis with no significant effects on occupation.

The Veteran stated that his left knee symptoms worsened since his January 2009 examination.  The Veteran explained that he had intermittent left knee pain and that his occupational duties changed to include site visits that required increased physical activity, such as climbing, which aggravated his knee and caused pain, swelling, and reduced range of motion.

In connection with June 2013 VA treatment, the Veteran reported chronic left knee pain that worsened within the past two years and caused limited range of motion but no locking or instability.  An X-ray examination disclosed no fracture, erosion, effusion, or significant degenerative change in the left knee since January 2009.  The impression was unremarkable study without change.

Pursuant to a May 2013 Board remand directive, the Veteran was afforded another VA examination in July 2013 and reported left knee pain and swelling with overuse, especially when running or using stairs and ladders.  He reported occupational duties of inspecting training facilities, which added physical requirements to his occupation that caused his left knee symptoms to worsen.  The Veteran indicated flare-ups limited his ability to run, kneel, squat, or go up and down ladders but that he was not experiencing a flare during the examination.  The Veteran's left knee flexion was to 120 degrees with painful motion beginning at 120 degrees and no additional limitation on repetition and functional loss of less movement than normal.  The examiner found no tenderness or pain to palpation, full strength, normal anterior, posterior, and medial-lateral instability, and no evidence of patellar subluxation, dislocation, meniscal conditions, or joint replacement.  The examiner noted the Veteran had a normal heel-toe gait, heel strike, mid-swing, mid-stance, and propulsion phases and no crepitus with range of motion.  The examiner opined that the Veteran's left knee condition impacted his ability to work and that he was able to walk, stand, and sit for more than one hour, but required a break or change in position after about one hour of activity, noting that any additional left knee symptoms were related to overuse from running or extensive physical activity.

When the Veteran was seen by VA on an outpatient basis in September 2013, the impression was mild medial and patellofemoral compartmental degenerative changes with a probable diagonal tear of the medial meniscus.

The Board concludes that the Veteran is entitled to a 10 percent disability rating for a left knee disability for the entire period on appeal.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.

The Veteran is entitled to a disability rating of 10 percent on the basis of functional loss due to painful motion.  See 38 C.F.R. § 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  A rating in excess of 10 percent is not warranted on the basis of limitation of flexion because left knee flexion, even when all pertinent disability factors are considered, has not come close to being limited to less than 45 degrees No examination or treatment record evidences that extension was limited so a separate compensable rating is not warranted for limitation of extension.  

The Board has also considered whether the Veteran's left knee disability warrants a higher or separate compensable evaluation under any other provision of the rating schedule during the period on appeal.  Although the record notes the Veteran wears a left knee brace for stability, a separate rating for recurrent subluxation and instability is not warranted as all objective testing has been negative for the presence of subluxation or instability.  Additionally, the medical evidence has not demonstrated ankylosis (Diagnostic Code 5256), impairment of the tibia and fibula (Diagnostic Code 5262), genu recurvatum (Diagnostic Code 5263), or symptomatic removal of semilunar cartilage (Diagnostic Code 5259).  

The Board has considered the Veteran's complaints of pain, which is compensated for in the 10 percent evaluation.  Further, he has not alleged and the record does not show frequent episodes of locking, pain, and effusion into the joint so a higher rating is not warranted under Diagnostic Code 5258.  

The Board has considered whether there is any other schedular basis for granting this claim but has found none.  In addition, the Board has considered granting a staged rating but for the reasons explained above has determined that a rating in excess of 10 percent is not warranted for any portion of the rating period.


Additional Considerations

The Board has considered whether this matter should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case, the service-connected disability is manifested by pain and limitation of motion that are contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order. 

The Board further notes that there is no contention on the Veteran's part or evidence suggesting that the disability is sufficient by itself to render the Veteran unemployable.  Therefore, the Board has determined that the issue of entitlement to a total rating based on unemployability due to the left knee disability has not been raised in this case.

Finally, the Board has considered the doctrine of reasonable doubt and has resolved such doubt in the Veteran's favor in finding that a 10 percent schedular rating is warranted throughout the period of the claim.


						(CONTINUED ON NEXT PAGE)





ORDER

The Board having determined that the left knee disability warrants a rating of 10 percent, but not higher, throughout the period of the claim, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


